DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Acknowledgements
This Office Action is in response to Applicant’s response filed on July 16, 2021 (“July 2021 Response”).  The July 2021 Response contained, inter alia, claim amendments (“July 2021 Claim Amendments”) and “REMARKS/ARGUMENTS” (“July 2021 Remarks”).
Claims 31-50 are currently pending and have been examined. 

Related Applications
This application is a continuation application of U.S. application no. 13/074,245 filed on March 29, 2011, now U.S. Patent 10,579,995 (“Parent Application”). See MPEP §201.07. In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application. Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application. Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicant(s) desire the information to be printed on a patent issuing from this application. See MPEP §609.02 A. 2. Finally, Applicant(s) are reminded that the prosecution history of the Parent Application is relevant in this application. See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 31, 33-42, and 44-50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sia (WO 01/84504 A2)(“Sia”) in view of Silbernagl et al. (US 2008/0135612 A1)(“Silbernagl”).

As to Claim 31, Sia discloses a method comprising:
receiving, at a point of validation terminal (terminal containing card reader), account information associated with a portable consumer device (“credit card,” page 5, line 12) of a user seeking to access an access controlled event, the account information including payment data specific to the portable consumer device (“If the consumer is in possession of the credit card that was used to purchase the admissions, it can be swiped through the magnetic cardreader at the ticketless entry gate. The credit card number is read from the magnetic cardreader…” page 5, lines 11-13);
accessing, by a processor (system 122A) provided in communication with the point of validation terminal, a validation code database (admission database) that includes a plurality of stored validation codes (“consumer identifier[s],” page 10, line 6) associated with a plurality of payment data associated with a plurality of users that were previously generated when the plurality of users purchased permission to access the access controlled event (Table 1, page 10, lines 5-11, page 10, lines 21-24);
verifying, by the processor provided in communication with the point of validation terminal, that a generated validation code (generated by query, page 10, line 22) matches one of the plurality of stored validation codes that was previously generated when the plurality of users purchased permission to access the access controlled event (page 10, lines 15-25); and
opening a physical barrier to permit, by the point of validation terminal, the user to access the access controlled event only after the generated validation codes is verified to match one of the plurality of stored validation codes (page 10, lines 28-32).
Sia does not directly disclose
generating, by a processor provided in communication with the point of validation terminal, a validation cryptogram that includes the payment data, and
the validation codes being cryptograms.
Silbernagl teaches 
generating, by a processor (system 300) provided in communication with the point of validation terminal (terminal 200), a validation cryptogram (“[a] hash function may be used to compute a hash value from the bankcard data” “The hash computation may be based on a cryptographic hash function” [0059]) that includes the payment data (“bankcard identifier,” [0057])([0057]-[0059], [0045]), and
validation cryptograms (the many hashes of the card numbers in the set of bankcard records, [0060], [0066], [0045])
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Sia by the features of Silbernagl and in particular to include in Sia, the step of generating, by a processor provided in communication with the point of validation terminal, a validation cryptogram that includes the payment data, as taught by Silbernagl, and to hash the validation codes (e.g. consumer credit card numbers) in Sia, as taught by Silbernagl, thereby resulting in validation cryptograms, as taught by Silbernagl, because it would provide an added layer of security to the payment data.

As to Claim 33, the Sia/Silbernagl combination discloses as discussed above.  Sia further discloses wherein the portable consumer device is a credit or debit card with a magnetic stripe (“If the consumer is in possession of the credit card that was used to purchase the admissions, it can be swiped through the magnetic cardreader at the ticketless entry gate. The credit card number is read from the magnetic cardreader…” page 5, lines 11-13).

As to Claim 34, the Sia/Silbernagl combination discloses as discussed above.  Sia further discloses wherein the point of validation terminal comprises a payment card reader (“magnetic cardreader at the ticketless entry gate” page 5, lines 10-13).

As to Claim 35, the Sia/Silbernagl combination discloses as discussed above.  Sia further discloses wherein a display on the point of validation terminal is configured to display an access permissions message (page 10, lines 26-28, see Fig.3A and Fig.3C).

As to Claim 36, the Sia/Silbernagl combination discloses as discussed above.  Sia further discloses wherein the display is further configured to display seating information (page 10, lines 26-28, see Fig.3A and Fig.3C which states how many people will be seated).

As to Claim 37, the Sia/Silbernagl combination discloses as discussed above.  Sia further discloses wherein the processor provided in communication with the point of validation terminal is contained in a server separate from the point of validation terminal (see Fig.2 wherein system 122 and gates are separate). 

As to Claim 38, the Sia/Silbernagl combination discloses as discussed above.  Sia further discloses wherein the server is located at a venue where the access controlled event occurs (page 7, lines 16-18). 

As to Claim 39, the Sia/Silbernagl combination discloses as discussed above.  Sia further discloses wherein the processor provided in communication with the point of validation terminal is contained in the point of validation terminal (“a communication system for providing communication…” page 7, line 25). 

As to Claim 40, the Sia/Silbernagl combination discloses as discussed above.  Sia further disclsoes wherein the processor provided in communication with the point of validation terminal transmits to the point of validation terminal an access permissions message if the validation cryptogram is determined to be acceptable (page 10, lines 23-28, see Fig.3A and Fig.3C). 

As to Claim 41, Sia discloses a point of validation terminal (ticketless admission gate, page 1, line 23) comprising:
a processor (“a communication system for providing communication…” page 7, line 25)
a physical barrier (“turnstile,” page 10, line 39); and 
for implementing a method comprising:
receiving account information associated with a portable consumer device (“credit card,” page 5, line 12) of a user seeking to access an access controlled event, the account information including payment data specific to the portable consumer device (“If the consumer is in possession of the credit card that was used to purchase the admissions, it can be swiped through the magnetic cardreader at the ticketless entry gate. The credit card number is read from the magnetic cardreader…” page 5, lines 11-13);
accessing a validation code database (admission database) that includes a plurality of stored validation codes (“consumer identifier,” page 10, line 6) associated with a plurality of payment data associated with a plurality of users that were previously generated when the plurality of users purchased permission to access the access controlled event (page 10, lines 5-11, page 10, lines 21-24);
verifying that the generated validation code matches one of the plurality of stored validation codes that was previously generated when the plurality of users purchased permission to access the access controlled event (page 10, lines 15-25); and
opening the physical barrier to permit the user to access the access controlled event only after the generated validation codes is verified to match one of the plurality of stored validation codes (page 10, lines 28-32).
Sia does not directly
a non-transitory computer-readable medium coupled to the processor, including code that is executable by the processor, for implementing the method;
generating, by the processor, a validation cryptogram that includes the payment data, and
the validation codes being cryptograms.
Silbernagl teaches 
a non-transitory computer-readable medium (“memory,” [0008]) coupled to the processor, including code that is executable by the processor (“processor,” [0008]), for implementing a method ([0008]);
generating, by a processor, a validation cryptogram (“[a] hash function may be used to compute a hash value from the bankcard data” “The hash computation may be based on a cryptographic hash function” [0059]) that includes the payment data (“bankcard identifier,” [0057])([0057]-[0059], [0045]), and
validation cryptograms (the many hashes of the card numbers in the set of bankcard records, [0060], [0066], [0045]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Sia by the features of Silbernagl and in particular to include in Sia, the a non-transitory computer-readable medium coupled to the processor, including code that is executable by the processor, as taught by Silbernagl, for implementing the method of Sia, and to include in Sia, the step of generating, by a processor, a validation cryptogram that includes the payment data, as taught by Silbernagl, and to hash the validation codes (e.g. consumer credit card numbers) in Sia, as taught by Silbernagl, thereby resulting in validation cryptograms, as taught by Silbernagl, because it would provide an added layer of security to the payment data.

As to Claim 42, the Sia/Silbernagl combination discloses as discussed above.  Silbernagl teaches wherein the generating of the validation cryptogram includes sending the account information associated with the portable consumer device to a remote validation server or a venue validation server (“clearing and settlement network,” [0068]). 

As to Claim 44, the Sia/Silbernagl combination discloses as discussed above.  
Sia does not directly disclose wherein accessing the validation cryptogram database and verifying the generated validation cryptogram includes communicating with a venue validation server or a remote validation server.
Silbernagl teaches communicating with a venue validation server or a remote validation server (“clearing and settlement network,” [0068]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Sia/Silbernagl combination by the features of Silbernagl and in particular to include in Sia’s accessing the validation cryptogram database and verifying the generated validation cryptogram, the feature of communicating with a venue validation server or a remote validation server, as taught by Silbernagl, because it would help to reduce the use of an invalid consumer device (i.e. bankcard in Silbernagl).

As to Claim 45, the Sia/Silbernagl combination discloses as discussed above.  
Sia does not directly disclose wherein the validation cryptogram database is coupled to the processor.
Silbernagl teaches wherein the validation cryptogram database is coupled to the processor ([0008], [0045]-[0046])
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Sia/Silbernagl combination by the feature of Silbernagl and in particular to include in the Sia/Silbernagl combination, the feature wherein the validation cryptogram database is coupled to the processor, as taught by Silbernagl, because it would help to provide “real-time connection” ([0041]) thereby reducing latency in the verification process (Silbernagl).

As to Claim 46, the Sia/Silbernagl combination discloses as discussed above.  Sia further discloses: wherein the physical barrier is a turnstile (turnstile 210). 

As to Claim 47, the Sia/Silbernagl combination discloses as discussed above.  Sia further discloses a printer unit coupled to the processor, wherein the printer is configured to print seating information (page 5, lines 21-23).

As to Claim 48, Sia discloses a system (ticketless admission gate, page 1, line 23) comprising:
one or more processors (page 3, lines 22-27) to implement a method comprising:
receiving account information associated with a portable consumer device (“credit card,” page 5, line 12) of a user seeking to access an access controlled event, the account information including payment data specific to the portable consumer device (“If the consumer is in possession of the credit card that was used to purchase the admissions, it can be swiped through the magnetic cardreader at the ticketless entry gate. The credit card number is read from the magnetic cardreader…” page 5, lines 11-13)
accessing, by the one or more processors, a validation code database (admission database) that includes a plurality of stored validation codes (“consumer identifier,” page 10, line 6) associated with a plurality of payment data associated with a plurality of users that were previously generated when the plurality of users purchased permission to access the access controlled event (page 10, lines 5-11, page 10, lines 21-24);
verifying, by the one or more processors, that the generated validation code matches one of the plurality of stored validation codes that was previously generated when the plurality of users purchased permission to access the access controlled event (page 10, lines 15-25); and
opening the physical barrier to permit the user to access the access controlled event only after the generated validation codes is verified to match one of the plurality of stored validation codes (page 10, lines 28-32).
Sia does not directly disclose
one or more non-transitory computer-readable media, the non-transitory computer readable media comprising code, executable by the processor, to implement the method;
generating, by the one or more processors, a validation cryptogram that includes the payment data, and
the validation codes being cryptograms.
Silbernagl teaches 
one or more non-transitory computer-readable media (“memory,” [0008]), the non-transitory computer readable media comprising code, executable by the processor (“processor,” [0008]), to implement a method ([0008])
generating, by one or more processors, a validation cryptogram (“[a] hash function may be used to compute a hash value from the bankcard data” “The hash computation may be based on a cryptographic hash function” [0059]) that includes the payment data (“bankcard identifier,” [0057])([0057]-[0059], [0045]), and
validation cryptograms (the many hashes of the card numbers in the set of bankcard records, [0060], [0066], [0045]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Sia by the features of Silbernagl and in particular to include in Sia, the one or more non-transitory computer-readable media, the non-transitory computer readable media comprising code, executable by the processor, as taught by Silbernagl, to implement the method of Sia, and to include in Sia, the step of generating, by one or more processors, a validation cryptogram that includes the payment data, as taught by Silbernagl, and to hash the validation codes (e.g. consumer credit card numbers) in Sia, as taught by Silbernagl, thereby resulting in validation cryptograms, as taught by Silbernagl, because it would provide an added layer of security to the payment data.

As to Claim 49, the Sia/Silbernagl combination discloses as discussed above.  Sia further discloses a point of validation terminal which contains the one or more processors (ticketless entry gate 200, page 7, lines 23-27).

As to Claim 50, the Sia/Silbernagl combination discloses as discussed above.  
Sia does not directly 
Silbernagl teaches a validation server, wherein the one or more processors are contained within the validation server (“clearing and settlement network,” [0068]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Sia/Silbernagl combination by the features of Silbernagl and in particular to include in Sia, a validation server with one or more processors contained therein, as taught by Silbernagl, because it would help to reduce the use of an invalid consumer device (i.e. bankcard in Silbernagl).

Claim 32 and 43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sia in view of Silbernagl and further in view of Kay (US 6,223,166 B1)(“Kay”).

As to Claim 32, the Sia/Silbernagl combination discloses as discussed above.  
Sia does not directly disclose wherein the validation cryptogram and the stored validation cryptograms are generated using a cryptogram generator that includes an encryption module for encrypting data in accordance with the Data Encryption Standard (DES).
Kay teaches validation cryptograms are generated using a cryptogram generator (web site 18) that includes an encryption module (software) for encrypting data in accordance with the Data Encryption Standard (DES)(C.4, L.5-13).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Sia/Silbernagl combination by the features of Kay, and in particular to include in the generation of the validation cryptograms of the Sia/Silbernagl combination, the features of generating them using a cryptogram generator that includes an encryption module for 

As to Claim 43, the Sia/Silbernagl combination discloses as discussed above.  
Sia does not directly disclose wherein the generating of the validation cryptogram includes encrypting the account information and event-specific data.
Kay teaches encrypting account information (“credit card number,” C.4, L.4) and event-specific data (“event, venue…” C.3, L.67, C.4, L.1-3).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Sia/Silbernagl combination by the features of Kay, and in particular to include in the generation of the validation cryptogram of the Sia/Silbernagl combination, the features of encrypting account information and event-specific data, as taught by Kay, because it would help to “prevent ticket fraud” (Kay, C.3, L.3).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-18 of U.S. Patent No. 10,579,995 (“Patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application claims are anticipated by the reference claims of the Patent.


Response to Arguments
Applicant’s arguments filed on July 16, 2021 with respect to the 103 rejections have been considered but are moot because the new grounds of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
The NPL reference title “Payment Card Industry (PCI) Data Security Standard, Security Audit Procedures, Version 1.1,” which teaches that Payment Card Industry Standards recommend using hashes or cryptography when storing account numbers (page 18, point 3.4).
Applicant’s amendment filed on July 16, 2021 necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A MANDEL whose telephone number is (571)270-7046.  The examiner can normally be reached on Monday-Friday 10:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached at (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.A.M/Examiner, Art Unit 3621          
October 22, 2021                                                                                                                                                                                              
/ABHISHEK VYAS/Supervisory Patent Examiner, Art Unit 3621